
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Schweikert
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States requiring that the Federal budget be
		  balanced.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year.
					2.Total outlays shall not exceed 18 percent
				of the gross domestic product of the United States for the calendar year ending
				prior to the beginning of such fiscal year.
					3.The Congress may provide for suspension of
				the limitations imposed by section 1 or 2 of this article for any fiscal year
				for which two-thirds of the whole number of each House shall provide, by a roll
				call vote, for a specific excess of outlays over receipts or over 18 percent of
				the gross domestic product of the United States for the calendar year ending
				prior to the beginning of such fiscal year.
					4.Any bill to levy a new tax or increase the
				rate of any tax shall not become law unless approved by two-thirds of the whole
				number of each House of Congress by a roll call vote.
					5.The limit on the debt of the United States
				held by the public shall not be increased unless two-thirds of the whole number
				of each House of Congress shall provide for such an increase by a roll call
				vote.
					6.Any Member of Congress shall have standing
				and a cause of action to seek judicial enforcement of this article when
				authorized to do so by a petition signed by one-third of the Members of either
				House of Congress. No court of the United States or of any State shall order
				any increase in revenue to enforce this article.
					7.The Congress shall have the power to
				enforce this article by appropriate legislation.
					8.Total receipts shall include all receipts
				of the United States except those derived from borrowing. Total outlays shall
				include all outlays of the United States except those for repayment of debt
				principal.
					.
		
